                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

DIOCELINA RUEDA,                                        )
                                                        )
        Plaintiff,                                      )     Case No. 1:19-cv-01739
vs.                                                     )
                                                        )
MIDLAND CREDIT MANAGEMENT, INC.,                        )
                                                        )
        Defendant.                                      )
                                                        )

          DEFENDANT’S REPLY IN SUPPORT OF ITS MOTION TO DISMISS
                    PURSUANT TO FED. R. CIV. P. 12(b)(6)

        NOW COMES the Defendant, Midland Credit Management, Inc. (“Defendant” or

“MCM”), by and through its undersigned counsel, and hereby files its reply in support of its motion

to dismiss Plaintiff’s Amended Complaint, and in support of which states as follows:

                                             ARGUMENT

        The allegations in Plaintiff’s Amended Complaint are straightforward. Plaintiff incurred a

debt some time ago and failed to repay it. See, D.E. 13, ¶13. The debt was later placed with MCM

for collection. Id. at ¶¶10-13. Plaintiff obtained a copy of her credit report on or about February

13, 2019. Id. at ¶10. The credit report informed Plaintiff that her credit history was made available

to MCM on four occasions as permitted by law. Id. Plaintiff decided to access MCM’s website

to obtain more information about the “inquiries” she saw on her credit report. Id. at ¶11. While

accessing the “Payment Portal” on MCM’s website, she was provided a disclosure, which is at

issue, that stated, in relevant part, as follows:

        If you live in IL, this applies to you: The law limits how long you can be sued on a debt
        and how long a debt can appear on your credit report. Due to the age of this debt, we will
        not sue you for it or report payment or non-payment of it to a credit bureau. If you make a
        payment on this debt we will not use the payment to restart the time to sue you for this debt
        even if the law permits us to do so.

                                                    1
See, Exhibit B to D.E. 1. Plaintiff claims that this language somehow obscures the fact that she

has a statute of limitations defense that bars MCM from collecting on her debt if she elects not to

pay. D.E. 13, ¶32.

        Plaintiff also claims that the Payment Portal provided “Discount Offers” which included

the following statements: “Making a good-faith payment will not settle your account. Please

consider establishing a payment plan.”; “Resolve Your Account Today. Use this option to make a

1-Time, good-faith payment towards your outstanding balance.”; “We are not obligated to renew

these offers.”; and “This offer may not be available after today. In order to accept this offer, please

make a payment today.” Id. at ¶¶17-21. Plaintiff claims these statements were in violation of the

FDCPA because it created a false sense of urgency that she must take the Discount Offers

immediately to avoid the risk that MCM will not honor the discounts in the future, when in fact

MCM never intended to remove such offers. Id. at ¶¶22, 33.

        Based on the arguments set forth in Defendant’s Motion to Dismiss, as well as the

arguments set forth below, Plaintiff’s Amended Complaint fails to state a claim upon which relief

may be granted.

        It should be noted that Plaintiff’s Response Brief fails to comply with this Court’s standing

order and Local Rule 7.1 which limits briefs to 15 pages without prior approval of the court.

Plaintiff’s Response Brief is in excess of 15 pages and no prior Court approval was either requested

or obtained. This Court should enforce Local Rule 7.1 and strike Plaintiff’s Response Brief, or at

the very least disregard any arguments set forth beyond 15 pages.

   I.      The Disclosure Language is Not False or Misleading.

        Plaintiff relies upon the Seventh Circuit decision in Pantoja for her argument that MCM’s

statement “will not sue” is deceptive and misleading. See, D.E. 20, p. 7. She argues that the



                                                  2
Seventh Circuit determined that a portion of the challenged disclosure is deceptive to an

unsophisticated consumer. Id. Specifically, Plaintiff claims that the Seventh Circuit determined

that the language “will not sue” was found to be deceptive and misleading. Id. at p. 8. Thus,

according to Plaintiff, because MCM’s disclosure language includes “will not sue” it violates the

FDCPA.

       The Seventh Circuit’s decision, however, was not that narrow. The disclosure language in

the dunning letter that was sent to Pantoja stated as follows: “Because of the age of your debt, we

will not sue you for it and we will not report it to any credit reporting agency.” Pantoja v. Portfolio

Recovery Associates, LLC, 852 F.3d 679, 682 (7th Cir. 2017). The district court determined, and

the Seventh Circuit later affirmed, that this language was misleading for two independent reasons.

Id. First, the dunning letter failed to warn Pantoja that if he accepted any of the settlement offers,

he would lose the protection of the statute of limitations. Id. at 682-683. Second, the letter said

that the debt collector had chosen not to sue Pantoja, rather than saying that the debt was so old

that the debt collector could not sue him for the debt. Id. at 683.

       In Pantoja, the district court and the Seventh Circuit noted that the carefully worded

sentence of the disclosure was taken from a 2012 consent decree between the Federal Trade

Commission (“FTC”) and another debt collector. Id. at 686. The decree required the debt collector

to include the following disclosure in its collection letters that were seeking to collect an out of

statute debt: “The law limits how long you can be sued on a debt. Because of the age of your debt

we will not sue you.” Id. (citing McMahon v. LVNV Funding, LLC, 2012 U.S. Dist. LEXIS 92655

(N.D. Ill. July 5, 2012), rev’d on other grounds, 744 F.3d 1010 (7th Cir. 2014)). However, the

collector in Pantoja omitted the first sentence from the consent decree and opted to include only

the vaguer “Because of the age of your debt we will not sue you for it…” Id. The Seventh Circuit



                                                  3
noted that the “reader is left to wonder whether [the debt collector] has chosen to go easy on this

old debt out of the goodness of its heart, or perhaps because it might be difficult to prove the debt,

or perhaps some other reason.” Id. Furthermore, the Seventh Circuit found the omission of the

first sentence to be an example of careful and deliberate ambiguity. Id. at 687.

       Here, MCM’s Payment Portal not only includes the first sentence in the decree, but also

includes a third sentence reiterating that Plaintiff cannot be sued on the debt. Plaintiff, however,

asks the Court to find that the first and third sentences of the disclosure do not “dispel the

misleading impression created by the ‘we will not sue you’ sentence.” See, D.E. 20, p. 8. Plaintiff

cites to a recent decision from this district which found the first two sentences alone were

misleading. See, Pierre v. Midland Credit Mgmt., 2018 U.S. Dist. LEXIS 18860 (N.D. Ill. Feb.

5, 2018). Plaintiff argues that the third sentence does not remedy the disclosure. D.E. 20, p. 9.

       In Pierre, the disclosure language stated as follows: “The law limits how long you can be

sued on a debt. Because of the age of your debt, we will not sue you for it, we will not report it to

any credit reporting agency, and payment or non-payment of this debt will not affect your credit

score.” The district court determined that this language was misleading because the letter “never

warns of the possibility that certain actions could breathe new life into comatose debt.” Pierre,

2018 U.S. Dist. LEXIS 18860 at *9-10. Simply put, this language was insufficient because it

didn’t include a revival warning, which is required per the Pantoja decision. Id. at *14. “[T]he

collector’s silence about the significant risk of losing the ironclad protection of the statute of

limitations renders the letter misleading and deceptive as a matter of law.” Id. at *17.

       Here, MCM’s disclosure not only indicates that there is a statute of limitations defense, but

it also includes the revival warning required by Pantoja. Thus, to completely ignore the last




                                                  4
sentence of the disclosure, as Plaintiff is asking the Court to do,1 completely ignores the reasoning

of why the Pierre court found the language to be misleading. The third sentence (i.e., the revival

warning) remedies the issue that was present in Pierre.

        However, according to Plaintiff, even MCM’s whole disclosure still leads a consumer to

“wonder whether [the collector] has chosen to go easy on this old debt out of the goodness of its

heart, or perhaps because it might be difficult to prove the debt.” D.E. 20, p. 9. Plaintiff relies on

another recent decision from this district for the proposition that the words “we will not sue you”

misleads a consumer to believe that a collector or creditor is choosing not to use him or her.

Richardson v. LVNV Funding, LLC, 2017 U.S. Dist. LEXIS 179746 (N.D. Ill. Oct. 31, 2017). In

Richardson, the following disclosure was provided in a dunning letter:

        The law limits how long you can be sued on a debt. Because of the age of your
        debt, LVNV Funding LLC will not sue you for it, and LVNV Funding LLC will
        not report it to any credit reporting agency. In many circumstances, you can
        renew the debt and start the time period for filing of a lawsuit against you if you
        take specific actions such as making certain payment on the debt or making a
        written promise to pay. You should determine the effect of any actions you may
        take with respect to this debt.

Id. at *3. In the court’s ruling on the defendant’s motion to dismiss, it noted that the holding in

Pantoja does not resolve the motion to dismiss because the dunning letter sent to Richardson

included the preceding sentence, “The law limits how long you can be sued on a debt.” Id. at *7-

8. The question became whether the preceding sentence (or anything else in the letter) dispelled

the misleading impression created by “we will not sue you.” Id. However, the court chose not to

conclude as a matter of law that the remaining contents of the letter remedied the “we will not sue

you” language. Id. Judge Tharp reasoned that although the preceding sentence indicates to the



1
 Plaintiff claims that she omitted the last sentence of the “Time-Barred Disclosure” because her “claims
and allegations do not stem from or rely on that specific language.” D.E. 20, fn. 1. She claims that only
Defendant’s defense relies on that language. Id.
                                                   5
reader that there is a statute of limitations defense, an unsophisticated consumer may still be

confused about whether the defense actually barred the defendants from suing on the debt. Id.

       The disclosure provided on MCM’s Payment Portal differs from the language in

Richardson. The third sentence advises the consumer “[i]f you make a payment on this debt we

will not use the payment to restart the time to sue you for this debt even if the law permits us to do

so.” This sentence further affirms that Plaintiff cannot be sued for the debt, but if she were to make

a payment, the law may permit MCM to sue on the debt. This sentence should prevent an

unsophisticated consumer from wondering whether the collector has chosen to go easy on the old

debt out of the goodness of its heart, or the statute limitations had in fact expired.

       Plaintiff also takes issue that the Payment Portal does not include the date the debt was

incurred or when the statute of limitations ran, nor does it state any applicable law. Plaintiff claims

the “carefully ambiguous language” in MCM’s disclosure gives no indication as to when the

alleged debt went into default. First, it doesn’t matter when the debt went into default. MCM is

advising the consumer that the statute of limitations has expired on her debt. Second, providing a

default date is not a requirement. Absent binding precedent, this Court should disregard any

suggestion that such information should be included. Finally, any inference that MCM deliberately

chose to draft the language of the disclosure to mislead a consumer is unfounded as MCM was not

the mastermind behind the “carefully ambiguous language.” The first two sentences were created

by the FTC and the CFPB, the current and former enforcement authorities for the FDCPA. Plaintiff

asks this Court to provide no deference to the consent decree or the FTC and CFPB’s interpretation

on the FDCPA, but the fact that these agencies have specifically required the use of the disclosure

language is strong evidence that the statement is not misleading. See, Collopy v. Dynamic

Recovery Solutions, LLC, 2017 U.S. Dist. LEXIS 51606, *7 (N.D. Ill. Apr. 4, 2017).



                                                   6
       Plaintiff also argues that the settlement offers provided further confuse the time-barred

disclosure because, according to Plaintiff, it “implies that MCM has some recourse if the consumer

rejects the discounted offers.” D.E. 20, p. 10. Plaintiff claims the words “settle,” “resolve” and

“discount” implies and suggests that the Subject Debt is still enforceable. Id. Plaintiff relies on

the McMahon decision wherein the court stated, “a settlement offer on a time-barred debt implies

that the creditor could successfully sue on the debt.” McMahon v. LVNV Funding, LLC, 744 F.3d

1010, 1022 (7th Cir. 2014). This matter, however, is distinguishable because MCM included a

disclosure. The letter in McMahon was completely absent of any warning that the debt was time-

barred. See generally, id. Furthermore, Plaintiff’s Amended Complaint does not claim that the

discount offers misled her into believing she could still be sued by MCM. Rather, her sole claim

regarding the discount offers is that MCM allegedly misled her into believing that if she didn’t act

on the offers immediately that she may not be able to take advantage of them in the future, even

though MCM never intended on revoking such offers. Thus, such argument has no support for

Plaintiff’s claims as her Amended Complaint does not allege that the discount offers provided had

any impact on her interpretation of the disclosure language.

       Defendant’s disclosure, read in its entirety, clearly addresses the concerns raised by the

FTC and the Seventh Circuit. It advises the consumer that it is the law that limits the time in which

a person will be sued, and because of the age of the debt, the consumer will not be sued. This

additional prefatory sentence clarifies that it is the law, not MCM’s mere choice, that suit not

occur. Further, the disclosure makes clear that the law may, under some circumstances, permit

MCM to sue if a payment is made with the caveat that MCM has chosen not to do so. It is clear

from the four-corners of the disclosure that the unsophisticated consumer would not be misled by

it. See, Zemeckis v. Global Credit & Collection Corp., 679 F.3d 632, 636 (7th Cir. 2012)



                                                 7
(Dismissal is appropriate only when “it is apparent from a reading of the letter that not even a

significant fraction of the population would be misled by it.”) The Court should decline to extend

liability under the FDCPA to the circumstances of this action, in the absence of any judicial

precedent, binding on this Court or otherwise, for doing so.

   II.      Plaintiff’s Response Brief Wholly Fails to Address Defendant’s Argument that the
            Discount Offers Alleged are Not Misleading.

         In Defendant’s Motion to Dismiss, it argues that the language alleged in Plaintiff’s

Amended Complaint, providing settlement offers was not misleading based upon Seventh Circuit

precedent. Plaintiff’s Response Brief completely fails to address Defendant’s arguments on this

issue. As such, rather than regurgitating Defendant’s arguments, Defendant directs this Court to

the arguments and supporting case law set forth in its Motion to Dismiss.

                                         CONCLUSION

          Plaintiff’s allegations against MCM, even taken as true, do not plausibly suggest that she

has a right to relief. It is clear from the disclosure provided in the accompanying exhibit to the

Complaint that MCM provided the requisite disclosures and did not violate the FDCPA.

Furthermore, as set forth more fully in Defendant’s Motion to Dismiss, the language alleged in

relation to the “Discount Offers” has the requisite Evory safe harbor language. Plaintiff simply

cannot allege sufficient facts to draw a reasonable inference that MCM is liable for the alleged

misconduct. Accordingly, Plaintiff’s claims against MCM should be dismissed with prejudice.




                                                  8
                           Respectfully submitted,

Dated: June 21, 2019       /s/ Stephanie A. Strickler
                           Stephanie A. Strickler (IL#6314089)
                           Messer Strickler, Ltd.
                           225 W. Washington St., Ste 575
                           Chicago, Illinois 60606
                           312-334-3465
                           312-334-3473 (fax)
                           sstrickler@messerstrickler.com
                           Attorney for Defendant




                       9
                                CERTIFICATE OF SERVICE

       I hereby certify that on June 21, 2019 I electronically filed the foregoing with the Clerk of

the District Court using the CM/ECF system, which will send notification of such filing to the

attorneys of record.



                                                             /s/ Stephanie A. Strickler
                                                             Stephanie A. Strickler (IL#6314089)
                                                             Messer Strickler, Ltd.
                                                             225 W. Washington St., Ste 575
                                                             Chicago, Illinois 60606
                                                             312-334-3465
                                                             312-334-3473 (fax)
                                                             sstrickler@messerstrickler.com
                                                             Attorney for Defendant




                                                10
